EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 2/1/2022. Claims 1, 3-16 and 19 are pending. Claims 2 and 17-18 have been cancelled. No claims have been withdrawn. New claim 19 has been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Holm on 2/7/2022.
The application has been amended as follows:

Replace the Abstract of the disclosure with the following:

A device for draining a liquid from a first film layer which forms at least one part of a building cladding element. A first valve element can be arranged in the region of a first opening of the first film layer such that the valve element can be pivoted between a first position, which closes the first opening, and a second position, which at least partly releases the first opening. Additionally, a first opening and closing are configured to keep the first valve element in the first position if pressure of a liquid is less than or equal to a threshold, allow the first valve element to pivot from the first position to the second position if the pressure of the liquid exceeds the threshold, and pivot the first 

Drawings
The corrected Drawings filed on 2/1/2022 are acceptable for examination.

Claims 1, 3-16 and 19 are allowed.
Claims 2 and 17-18 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 2/1/2022, in light of the claim amendments filed on the same date are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635